DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an improved method and system for automatic renewal of certificates. Independent claim 1 recited the uniquely distinct features of “causing the subscriber to transmit a first alert to a management entity for initiating renewal of the PKI certificate; causing the subscriber to transmit a certificate signing request (CSR) to a registration authority (RA) for issuance of a renewal certificate; transmitting, from the RA to the CA, the CSR signed by the RA; receiving, at the RA from the CA, an issued renewal certificate signed by the CA; sending, from the RA to the subscriber, the issued renewal certificate signed by the CA; and causing the subscriber to transmit a second alert to a management entity indicating renewal of the PKI certificate, wherein the step of causing the subscriber to transmit the first alert comprises a first sub-step of transmitting a certificate expiration alert and a second sub-step of transmitting a renewal initiation alert, wherein the certificate expiration alert comprises at least one notification message regarding the status and an expiration date of the PKI certificate, and
wherein the PKI certificate includes profile information have at least one extension indicating a renewal timing of the PKI certificate”. Independent claim 10 recited the uniquely distinct features of “causing the subscriber to transmit a first alert to a management entity for initiating renewal of the PKI certificate; causing the subscriber to transmit a certificate signing request (CSR) to a registration authority (RA) for issuance of a renewal certificate; transmitting, from the RA to the CA, the CSR signed by the RA; receiving, at the RA from the CA, an issued renewal certificate signed by the CA; sending, from the RA to the subscriber, the issued renewal certificate signed by the CA; and causing the subscriber to transmit a second alert to a management entity indicating renewal of the PKI certificate, wherein the step of causing the subscriber to transmit the second alert is performed prior to expiration of the PKI certificate”. The closest prior arts, Clark (US 20170033935) and Hazelwood et al (US 20090327708), fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437